                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION

UNITED STATES OF AMERICA,                         )
                     Plaintiff,                   )
                                                  )
vs.                                               )    CASE NO. DNCW3:02CR164-01
                                                  )    (Financial Litigation Unit)
JAMAINE BRIAN FRAZIER,                            )
                      Defendant,                  )
and                                               )
                                                  )
DISH NETWORK, LLC,                                )
                            Garnishee.            )

              DISMISSAL OF WRIT OF CONTINUING GARNISHMENT

      Upon motion of the United States for the reasons stated therein and for good cause

shown, it is ORDERED that the Writ of Continuing Garnishment filed in this case against the

Defendant is DISMISSED.

      SO ORDERED.              Signed: March 3, 2020
